United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicopee, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2159
Issued: March 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 23, 2013 appellant filed a timely appeal from a March 29, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
April 29, 2010.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted evidence after March 29, 2013, the date of the decision on appeal.
The Board is limited to review of the evidence that was before OWCP at the time of the final decision on appeal.
20 C.F.R. § 501.2(c)(a).

FACTUAL HISTORY
On February 15, 2013 appellant filed with OWCP a traumatic injury claim (Form CA-1)
alleging that on April 29, 2010 he sustained injuries to his low back, right shoulder, neck and
elbows. The claim form was dated August 22, 2011 and the reverse of the form indicated that
his employment as a city carrier was terminated on May 14, 2011. Appellant alleged that on
April 29, 2010 he was injured while stepping down from his vehicle to report an accident, when
“the seat belt strap pulled me back against the door.” By letter dated February 25, 2013, OWCP
requested that he submit additional factual and medical evidence to establish his claim.
On March 25, 2013 appellant submitted additional evidence. A July 28, 2010 magnetic
resonance imaging (MRI) scan report stated that he had advanced interstitial partial tear of the
infraspinatus tendon with a small amount of bursal involvement, as well as infraspinatus,
subscapularis and supraspinatus tendinopathy. Appellant also submitted an April 29, 2010 note
diagnosing low back pain and right shoulder contusion. The note contains the name of a referral
physician but is not signed by a physician. A brief note dated April 29, 2010 from Dr. Michael
Noonan, an emergency medicine specialist, indicated that appellant was unable to work April 30
and May 1, 2010. In a note dated September 29, 2010, a physician’s assistant indicated that
appellant should limit repetitive motion with his right arm for eight weeks. Appellant also
submitted a motor vehicle accident report (SF-91) dated April 29, 2010. On the form a box is
checked that the vehicle was “privately owned” and a box checked “injured” without further
explanation.
By decision dated March 29, 2013, OWCP denied the claim for compensation. It found
that the factual and medical evidence was not sufficient to establish the claim.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”3 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”4 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.5 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident

3

5 U.S.C. § 8102(a).

4

Valerie C. Boward, 50 ECAB 126 (1998).

5

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

2

which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury and generally this can be established only by medical evidence.6
With respect to the first component of fact of injury, the employee has the burden of
establishing the occurrence of an injury at the time, place and in the manner alleged, by a
preponderance of the reliable, probative and substantial evidence.7 An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action.8 An employee has not met his
burden of proof to establish the occurrence of an injury when there are such inconsistencies in
the evidence as to cast serious doubt upon the validity of the claim.9 Such circumstances as late
notification of injury, lack of confirmation of injury, continuing to work without apparent
difficulty following the alleged injury and failure to obtain medical treatment may, if otherwise
unexplained, cast sufficient doubt on an employee’s statements in determining whether a prima
facie case has been established.10 However, an employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.11
As to the second component, unless the condition is a minor one which can be identified
on visual inspection,12 or a clear-cut claim such as a fall resulting in a broken arm, a rationalized
medical opinion supporting causal relationship is required.13 Rationalized medical opinion
evidence is medical evidence that is based on a complete factual and medical background, of
reasonable medical certainty and supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. The weight of medical evidence is determined by its reliability, its probative value,
its convincing quality, the care of the analysis manifested and the medical rationale expressed in
support of the physician’s opinion.14

6

See John J. Carlone, 41 ECAB 354, 357 (1989).

7

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

8

Charles B. Ward, 38 ECAB 667, 670-71 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175, 1179 (1984).

9

Tia L. Love, 40 ECAB 586, 590 (1989); Merton J. Sills, 39 ECAB 572, 575 (1988).

10

Samuel J. Chiarella, 38 ECAB 363, 366 (1987); Henry W.B. Stanford, 36 ECAB 160, 165 (1984).

11

Robert A. Gregory, 40 ECAB 478, 483 (1989); Thelma S. Buffington, 34 ECAB 104, 109 (1982).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995).

13

Id.

14

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

ANALYSIS
In the present case, appellant filed a claim for a traumatic injury on April 29, 2010.
The evidence that was submitted to OWCP as of March 29, 2013 is not sufficient to
establish either the factual or medical component of “fact of injury” as noted above. Appellant
gave only a brief description of an alleged incident on April 29, 2010. The circumstances of the
injury are unclear, as appellant submitted a motor vehicle accident report involving a private
vehicle and an injury from the accident. On the CA-1 claim form appellant referred only to
getting caught in a seat belt strap as he was attempting to report an accident. In addition, there
was a delay in completing the CA-1 form (signed August 22, 2011) and apparently the form was
not submitted to OWCP until February 15, 2013. A proper factual statement should clearly
describe the incident as well as discuss the delay in completing and filing the claim form.
As to the medical component, the Board notes that any medical evidence must be from a
physician under FECA.15 In addition, as noted above, there must be a rationalized medical
opinion as to a diagnosed condition causally related to an April 29, 2010 employment incident.
Appellant submitted some evidence from a physician’s assistant which is of no probative value
as a physician’s assistant is not a physician under FECA.16 It is also well established that
medical evidence lacking proper identification is of no probative medical value.17 Any note or
report that is not properly signed by a physician is of no probative value. The brief note from
Dr. Noonan dated April 29, 2010, does not provide a rationalized medical opinion on the issues
presented.
The Board accordingly finds that appellant did not meet his burden of proof to establish
the claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury in
the performance of duty on April 29, 2010.

15

See 5 U.S.C. § 8101(2).

16

George H. Clark, 56 ECAB 162 (2004).

17

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004); Merton J. Sills, 39 ECAB
572 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 29, 2013 is affirmed.
Issued: March 18, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

